DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 objected to because of the following informalities: the phrase “disposed at at least” which should read “disposed at least”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 6, 8-12, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Skiba et al. (2007/0088341).
Regarding claim 1, Skiba discloses an anti-slip member for wearable equipment or sports equipment, the anti-slip member comprising:  an elastic body comprising an elastomer (fig 16, member 1602, para 0090 and 0114) and a hydrogel (para 0152), at least part of the hydrogel being dispersed on a surface of the elastic body (fig 16, members 1610 and 1602, para 0090, 0114, and 0152), and the hydrogel being dispersed on the surface of the elastic body in a form of particles (i.e. reservoir) each having a particle size of 0.01 to 1000 µm (para 0037 and 0100).
Regarding claim 2, Skiba discloses a ratio of an area occupied by the hydrogel on the surface of the elastic body is 1 to 25% of an entire area of the surface of the elastic body (as seen in fig 22, the hydrogel protrusions are more than 1% of the elastic member).  
Regarding claim 6, Skiba discloses the hydrogel comprises a silicone hydrogel (para 0145).  
Regarding claim 8, Skiba discloses the hydrogel is also dispersed inside the elastic body, and the anti-slip member includes the hydrogel in an amount of 1 to 10% by weight based on the elastomer (para 0184).  
Regarding claim 9, Skiba discloses a wearable equipment comprising: the anti-slip member according to claim 1 (fig 5).  
Regarding claim 10, Skiba discloses the wearable equipment is a shoe, and the anti-slip member is disposed at a ground engaging position of a shoe sole of the shoe (fig 24 shows that member 2412 is capable of engaging a ground).  
Regarding claim 11, Skiba discloses the anti-slip member is disposed at least one position corresponding to a heel, metatarsophalangeal joints, and a toe (fig 24).  
Regarding claim 12, Skiba discloses piece of equipment for sports, comprising: the anti-slip member according to claim 1 (fig 25).  
Regarding claim 16, Skiba discloses the hydrogel comprises a silicone hydrogel (para 0145).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4, 13-14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skiba et al. (2007/0088341) as applied to claims 1-2 above, and further in view of Fromholtz et al. (2021/0145122).
Regarding claims 3 and 13, Skiba teaches all limitations of claims 3 and 13 except the hydrogel is a crosslinked body.  
Fromholtz teach a hydrogel is a crosslinked body (para 0080).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the structure of Skiba by using crosslinked hydrogel, as taught  by Fromholtz, in order to improved resistance to stress cracking and better fluid resistance as it is well-known in the art 
Regarding claims 4 and 14, the modified structure Skiba-Fromholtz discloses the hydrogel comprises a polyvinyl alcohol gel (Skiba, para 0104).  
Regarding claim 17, the modified structure Skiba-Fromholtz teaches all limitation of claim 17 and Fromholtz further teaches the hydrogel comprising a silicone hydrogel (para 0081). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the structure of Skiba by using silicon hydrogel, as taught  by Fromholtz, in order to improved resistance to stress cracking and better fluid resistance as it is well-known in the art 

Claim(s) 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skiba et al. (2007/0088341) and Fromholtz et al. (2021/0145122) as applied to claims 4 and 14 above, and further in view of Nakatsuka et al. (2017/0191190).
Regarding claims 5 and 15, the modified structure Skiba-Fromholtz teaches all limitations of claims 5 and 15 except the polyvinyl alcohol gel has a saponification degree of 80 to 100%.  
Nakatsuka teaches a material comprising a polyvinyl alcohol gel, wherein the polyvinyl alcohol gel has a saponification degree of 80 to 100% (para 0042).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to use the polyvinyl alcohol gel with a saponification degree of 80 to 100%, as taught by Nakatsuka, in order to increase demand for moisture-absorbing, and water-absorbing extensible fibers capable of controlling humidity (Nakatsuka, para 0010).

Claim(s) 7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skiba et al. (2007/0088341) as applied to claims 1-2 above, and further in view of Kim (2019/0110471).
Regarding claims 7 and 18, Skiba teaches all limitations of claims 7 and 18 except the structure further comprising a silane coupling agent.  
Kim teaches a material having a silane coupling agent (para 0054).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to use a silane coupling agent, as taught by Kim, into Skiba material, in order to allow the material can be dyed easier.

Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skiba et al. (2007/0088341) and Fromholtz et al. (2021/0145122) as applied to claims 3-4 above, and further in view of Kim (2019/0110471).
Regarding claims 19-20, the modified structure Skiba-Fromholtz teaches all limitations of claims 19-20 except the structure further comprising a silane coupling agent.  
Kim teaches a material having a silane coupling agent (para 0054).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to use a silane coupling agent, as taught by Kim, into Skiba material, in order to allow the material can be dyed easier.
Response to Arguments
Applicant’s arguments, filed 10-06-2022, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Thus, all of new limitations have been addressed as analyzed above.
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-THIEU L NGUYEN whose telephone number is (571)270-0476. The examiner can normally be reached M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA D. HUYNH can be reached on (571)272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAO-THIEU L NGUYEN/           Examiner, Art Unit 3732